Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online 

Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. US 9,854,314. 
Claims 52-71 of the instant application are anticipated by patent claims 1-18 in that claims 1-18 of the patent contains all the limitations of claims 52-71 of the instant application. Claims 52-71 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Instant Application 17/210,821
Patent No.: US 9,854,314
52.  A method comprising: 



receiving, from a user, a selection of a source of ratings, wherein the source of ratings includes a database of a plurality of 
ratings, and wherein each rating of the plurality of ratings is associated with 
a media asset identifier of a plurality of media asset identifiers;  





determining that the selected source of ratings includes a rating associated 
with a media asset identifier of the plurality of media asset identifiers;  









calculating a score for the media asset identifier, wherein the score is 
calculated based at least in part on the rating associated with the media asset 
identifier and user profile data;  and 





identifier and the score for the media asset identifier.


Claims 53-71 are rejected similarly to claim 52.


the method comprising: 

receiving, from a user, a selection of a source of ratings, wherein the source of ratings includes a database of a plurality of 
ratings, and wherein each rating of the plurality of ratings is associated with 
a media asset identifier of a plurality of media asset identifiers;  




accessing the stored selected source of ratings in the memory on the user equipment;  

automatically accessing the source of ratings associated with the stored selected source of ratings;  

automatically retrieving a set of 
ratings associated with the plurality of media asset identifiers from the 
source of ratings;  

calculating a score for each media asset identifier, wherein the score is determined solely based on the rating of the set of 
ratings associated with the media asset identifier and preferences of the user;  


receiving from the user, a request to view a plurality of media asset identifiers;  and 

generating for display the plurality of media asset identifiers and the score for each media asset identifier. 





Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 10,284,918. 
Claims 52-71 of the instant application are anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 52-71 of the instant application. Claims 52-71 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.


Instant Application 17/210,821
Patent No.: US 10,284,918
52.  A method comprising: 




ratings, and wherein each rating of the plurality of ratings is associated with 
a media asset identifier of a plurality of media asset identifiers;  





determining that the selected source of ratings includes a rating associated 
with a media asset identifier of the plurality of media asset identifiers;  














calculating a score for the media asset identifier, wherein the score is 
calculated based at least in part on the rating associated with the media asset 
identifier and user profile data;  and 


generating for display the media asset 
identifier and the score for the media asset identifier.





Claims 53-71 are rejected similarly to claim 52.


the method comprising: 


ratings, and wherein each rating of the plurality of ratings is associated with 
a media asset identifier of a plurality of media asset identifiers;  


receiving from the user, a request to view a media asset identifier;  

determining whether the selected source of ratings includes ratings associated with the requested media asset identifier;  


in response to determining that the selected source of ratings does not include ratings associated with the requested media asset 
identifier: 

retrieving a default rating associated with the requested media asset identifier from a default ratings source;  

retrieving, from a profile of 
the user, indications of preferences of the user;  

calculating a score for the requested media asset identifier based on the retrieved default rating associated with the requested media asset identifier and the retrieved 
indications of preferences of the user;  and 


generating for display the 
requested media asset identifier with the score corresponding to the requested 
media asset identifier, wherein the displayed score is visually distinguished 
from other scores calculated based on ratings retrieved from the selected 
source of ratings. 



Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 10,631,053. 



Instant Application 17/210,821
Patent No.: US 10,631,053
52.  A method comprising: 



receiving, from a user, a selection of a source of ratings, wherein the source of ratings includes a database of a plurality of 
ratings, and wherein each rating of the plurality of ratings is associated with 
a media asset identifier of a plurality of media asset identifiers;  


determining that the selected source of ratings includes a rating associated 
with a media asset identifier of the plurality of media asset identifiers;  













calculating a score for the media asset identifier, wherein the score is 
calculated based at least in part on the rating associated with the media asset 
identifier and user profile data;  and 



generating for display the media asset 
identifier and the score for the media asset identifier.









Claims 53-71 are rejected similarly to claim 52.


the method comprising: 

receiving, from a user, a selection of a source of ratings, wherein the source of ratings includes a database of a plurality of 
ratings, and wherein each rating of the plurality of ratings is associated with 
a media asset identifier of a plurality of media asset identifiers;  


determining, for each media asset identifier, whether the selected source of 
ratings includes ratings associated with the respective media asset identifier;  


in response to determining that the selected source of ratings does not include 
ratings associated with the respective requested media asset identifier, retrieving a default rating associated with the respective media asset identifier from a default ratings source;  

retrieving, from a profile of the 
user, indications of preferences of the user;  

calculating a score for each 
media asset identifier from the plurality of media asset identifiers based on 
the retrieved respective rating associated with the respective media asset 
identifier and the retrieved indications of preferences of the user;  and 

generating for display the plurality of media asset identifiers, each of which 
is displayed with the respective calculated score corresponding to the 

based on the ratings retrieved from the default rating source are visually 
distinguished from other scores calculated based on ratings retrieved from the 
selected source of ratings.




Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. US 10,986,411. 
Claims 52-71 of the instant application are anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 52-71 of the instant application. Claims 52-71 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Instant Application 17/210,821
Patent No.: US 10,986,411
52.  A method comprising: 

receiving, from a user, a selection of a source of ratings, wherein the source of ratings includes a database of a plurality of 

a media asset identifier of a plurality of media asset identifiers;  


determining that the selected source of ratings includes a rating associated 
with a media asset identifier of the plurality of media asset identifiers;  

calculating a score for the media asset identifier, wherein the score is 
calculated based at least in part on the rating associated with the media asset 
identifier and user profile data;  and 



generating for display the media asset 
identifier and the score for the media asset identifier.








Claims 53-71 are rejected similarly to claim 52.



receiving, from a user, a selection of a source of ratings, wherein the source of ratings includes a database of a plurality of 

a media asset identifier of a plurality of media asset identifiers;  


determining, for each media asset identifier, whether the selected source of 
ratings includes ratings associated with the respective media asset identifier;  

in response to determining that the selected source of ratings does not include 
ratings associated with the respective requested media asset identifier, 
retrieving a default rating associated with the respective media asset 
identifier from a default ratings source;  and 

generating for display the 
plurality of media asset identifiers, each of which is displayed with the 
respective ratings associated with the respective media asset identifier, 

visually distinguished from other ratings retrieved from the selected source of 
ratings. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-71 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al., US 2011/0283304 in view of Yao et al., US 2015/0208120.
	Regarding claims 52 and 62, Roberts discloses a system comprising: control circuitry configured to: 
	receive, from a user, a selection of a source of ratings, wherein the source of ratings 

	determine that the selected source of ratings includes a rating associated with a media asset identifier of the plurality of media asset identifiers (paragraph 71);  
	calculate a score for the media asset identifier, wherein the score is calculated based at least in part on the rating associated with the media asset identifier and user preferences (paragraph 16, 55, 101, 108 and 111);  and
	generate for display the media asset identifier and the score for the media asset 
identifier (figures 7a-7c). 
	Roberts is silent about calculate a score for the media asset identifier, wherein the score is calculated based at least in part on the rating associated with the media asset identifier and user profile data.
In an analogous art, Yao discloses calculate a score for the media asset identifier, wherein the score is calculated based at least in part on the rating associated with the media asset identifier and user profile data (figure 4, paragraph 44-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Roberts’ system with the teachings of Yao. The motivation would have been to take the user's likes into consideration for the benefit of better targeting the content.
 
	Regarding claims 53 and 63, Roberts and Yao disclose the system of claim 62, wherein the user profile data includes user history data related to the plurality of media asset identifiers (Yao figure 4; paragraph 26, 30 and 44-50). 
 

 
	Regarding claims 55 and 65, Roberts and Yao disclose the system of claim 64, wherein the user preference data for the source of ratings is different from the selected source of ratings by the user (Roberts paragraph 51, 62 and 65). 
 
	Regarding claims 56 and 66, Roberts and Yao disclose the system of claim 62, wherein the control circuitry further configured to: 
	store the selected source of ratings in memory on user equipment (Roberts paragraph 69 and 75);  
	access the stored selected source of ratings in the memory on the user equipment (Roberts paragraph 69 and 75); and 
	retrieve the rating for the media asset identifier from the stored selected source of ratings (Roberts paragraph 69 and 75). 
 
	Regarding claims 57 and 67, Roberts and Yao disclose the system of claim 66, wherein the control circuitry further configured to generate for display the retrieved rating for the media asset identifier (Roberts figures 7a-7c; Yao figures). 
 
	Regarding claims 58 and 68, Roberts and Yao disclose the system of claim 62, wherein the control circuitry further configured to: 
	receive, from the user, user registration information associated with the selected source of ratings (Roberts paragraph 61 and 75-76); and 
	verify that the user registration information is valid (Roberts paragraph 61 and 75-76). 

	Regarding claims 59 and 69, Roberts and Yao disclose the system of claim 62, wherein the control circuitry further configured to receive, from the user, a request to present a media asset associated with the media asset identifier for display (Roberts figures 7a-7c; Yao paragraph 12-16 and 40-42). 
 
	Regarding claims 60 and 70, Roberts and Yao disclose the system of claim 62, wherein the control circuitry further configured to perform a media guidance function based on the score associated with the media asset identifier (Roberts figures 7a-7c). 
 
	Regarding claims 61 and 71, Roberts and Yao disclose the system of claim 70, wherein the media guidance function includes at least one of setting reminders, scheduling recordings, or recommending media assets (Roberts figures 7a-7c). 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






OM



						Oschta Montoya
						Patent Examiner
						Art Unit 2421





/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421